Name: Commission Regulation (EC) No 605/2004 of 31 March 2004 derogating for 2004 from Regulation (EC) No 1518/2003 regarding the date of issue of export licences in the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0605Commission Regulation (EC) No 605/2004 of 31 March 2004 derogating for 2004 from Regulation (EC) No 1518/2003 regarding the date of issue of export licences in the pigmeat sector Official Journal L 097 , 01/04/2004 P. 0039 - 0039Commission Regulation (EC) No 605/2004of 31 March 2004derogating for 2004 from Regulation (EC) No 1518/2003 regarding the date of issue of export licences in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), and in particular Article 8(2), Article 13(12) and Article 22 thereof,Whereas:(1) Article 3(3) of Commission Regulation (EC) No 1518/2003 of 28 August 2003 laying down detailed rules for implementing the system of export licences in the pigmeat sector(2), provides that export licences are to be issued on the Wednesday following the week during which the licence applications have been lodged, provided that no special measures have since been taken by the Commission.(2) In view of the public holidays in 2004 and the irregular publication of the Official Journal of the European Union during those holidays, the period for reflection will be too brief to guarantee proper administration of the market and should be extended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1As an exception to Article 3(3) of Regulation (EC) No 1518/2003, export licences shall be issued on the dates set out in the table below, provided that none of the special measures referred to in paragraph 4 of that Article are taken before the dates concerned.>TABLE>Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1365/2000 (OJ L 156, 29.6.2000, p. 5).(2) OJ L 217, 29.8.2003, p. 35. Regulation as amended by Regulation (EC) No 130/2004 (OJ L 19, 27.1.2004, p. 14).